                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 ZACHERY KING,                                    )
                                                  )
        Movant,                                   )
                                                  )
 v.                                               )    No. 3:20-cv-00614
                                                  )    Judge Trauger
 UNITED STATES OF AMERICA,                        )
                                                  )
        Respondent.                               )


                                       MEMORANDUM

       Pending before the court is a pro se motion under 28 U.S.C. § 2255 by Zachery King, a

federal prisoner at the United States Penitentiary Big Sandy, to vacate, set aside, or correct a

sentence previously imposed by this court. (Doc. Nos. 1, 2.) The movant challenges the

constitutionality of his conviction under 18 U.S.C. § 924(c). The respondent, United States of

America, has filed an answer (Doc. No. 7), and the motion is ripe for review. Having fully

considered the record, the court finds that an evidentiary hearing is not needed and that the movant

is not entitled to relief. For the reasons below, the motion will be denied and this action will be

dismissed.

I.     Background

       This case arises from the movant’s arrest in the parking lot of a Nashville apartment

complex. On September 21, 2017, a federal grand jury charged the movant with, in Count One,

distribution and possession with intent to distribute crack cocaine under 21 U.S.C. § 841(a)(1) and,

in Count Two, possession of a firearm in furtherance of a drug trafficking offense under 18 U.S.C.

§ 924(c)(1)(A)(i). See United States v. Zachery King, Case No. 3:17-cr-184 (Doc. No. 17)

(hereinafter “Crim. Action”). On May 23, 2018, the movant pled guilty to both counts. Id. (Doc.




      Case 3:20-cv-00614 Document 10 Filed 11/20/20 Page 1 of 7 PageID #: 35
No. 56.) On August 24, 2018, without objection by the government, the court sentenced the movant

to one day of imprisonment on Count One and 60 months of imprisonment on Count Two, to be

served consecutively. Thus, the movant received a total effective sentence of five years and one

day of imprisonment. The movant did not appeal. (Doc. No. 1 at 2.)

        The movant filed the instant Section 2255 motion on June 29, 2020. 1 (Id. at 12.) On August

21, 2020, the respondent filed an answer. 2 (Doc. No. 7.)

II.     Legal Standard

        To be entitled to relief, a movant under Section 2255 must show that the sentence was

imposed in violation of the Constitution or laws of the United States; that the Court was without

jurisdiction to impose such sentence; that the sentence was in excess of the maximum authorized

by law; or that the sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255. The movant

“must demonstrate the existence of an error of constitutional magnitude which had a substantial

and injurious effect or influence on the guilty plea or the jury’s verdict.” Humphress v. United

States, 398 F.3d 855, 858 (6th Cir. 2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th



1
  Under the prison mailbox rule, the court deems a document filed when it is handed over to prison officials
for mailing to the court. Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008). Absent contrary evidence, the
court presumes a prisoner does so on the date he signs the filing. See id. (citing Goins v. Saunders, 206 F.
App’x 497, 498 n. 1 (6th Cir. 2006) (per curiam)). Here, the movant signed and dated the motion on June
29, 2020, and the envelope in which it was mailed is postmarked July 8, 2020. (See Doc. No. 1.) Because
the court cannot determine whether this delay was attributable to the movant or the penitentiary, the court
applies the prison mailbox rule and presumes the movant deposited the motion for mailing on June 29,
2020.
2
  On September 23, 2020, after the deadline for filing a reply brief (see Doc. No. 6) had expired, the movant
filed a “Second Motion” under Section 2255. (Doc. No. 8.) On October 2, 2020, the court ordered the
movant to submit a motion to amend accompanied by a single, consolidated amended Section 2255 motion
and supporting memorandum, or else the court would proceed with a review of the original Section 2255
motion. (Doc. No. 9.) The movant did not respond to this order. Because a movant may pursue only one
Section 2255 motion at a time, the Court will order the Clerk to terminate the “Second Motion” and reinstate
the original Section 2255 motion, to which a response has been filed. Nevertheless, for the sake of
completeness, the court has taken the “Second Motion” into consideration to the extent it discusses the
Davis claim raised in the movant’s original motion.

                                                     2

      Case 3:20-cv-00614 Document 10 Filed 11/20/20 Page 2 of 7 PageID #: 36
Cir. 2003)). Non-constitutional errors are generally outside the scope of Section 2255 relief. United

States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000). A movant can prevail on a Section 2255

motion alleging non-constitutional error only by establishing a “fundamental defect which

inherently results in a complete miscarriage of justice, or an error so egregious that it amounts to

a violation of due process.” Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999) (quoting

United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990) (internal quotation marks and

additional citation omitted)). In Section 2255 proceedings, it is the movant’s burden to show

entitlement to relief. See Potter v. United States, 887 F.3d 785, 787-88 (6th Cir. 2018).

        In ruling on a motion made pursuant to Section 2255, the court must determine whether an

evidentiary hearing is necessary. “An evidentiary hearing is required unless the record

conclusively shows that the [movant] is entitled to no relief.” Martin v. United States, 889 F.3d

827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th Cir. 2012));

28 U.S.C. § 2255(b). “Bald assertions and conclusory allegations” do not provide grounds for

discovery or an evidentiary hearing. Thomas v. United States, 849 F.3d 669, 681 (6th Cir. 2017).

III.    Analysis
        The movant raises one claim: his conviction and sentence on Count Two must be vacated

pursuant to United States v. Davis, 139 S. Ct. 2319 (2019). The respondent contends that this claim

is both time-barred and without merit. (Doc. No. 7.)

        A.     Timeliness

        Section 2255 provides for a one-year statute of limitation during which a federal prisoner

must file a motion to vacate sentence. 28 U.S.C. § 2255(f). This one-year period begins to run

from the latest of:




                                                 3

       Case 3:20-cv-00614 Document 10 Filed 11/20/20 Page 3 of 7 PageID #: 37
               (1) the date on which the judgment of conviction becomes final;
               (2) the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the United
               States is removed, if the movant was prevented from making a motion by
               such governmental action;
               (3) the date on which the right asserted was initially recognized by the
               Supreme Court, if that right has been newly recognized by the Supreme
               Court and made retroactively applicable to cases on collateral review; or
               (4) the date on which the facts supporting the claim or claims presented
               could have been discovered through the exercise of due diligence.

Id. § 2255(f)(1)-(4). In the event a prisoner does not file a direct appeal, “the statute of limitation

commences when the time for filing a direct appeal has elapsed.” Sanchez-Castellano v. United

States, 358 F.3d 424 (6th Cir. 2004).

          The court entered the movant’s judgment on September 24, 2018. See Crim. Action (Doc.

No. 64). Under the Federal Rules, a criminal defendant has 14 days to file a direct appeal. See Fed.

R. App. P. 4(b)(1)(A); Fed. R. Crim. P. 45. Because the movant did not appeal, the statute of

limitation began to run after 14 days, on October 9, 2018. 28 U.S.C. § 2255(f)(1). The movant

had one year from that date to file his Section 2255 motion. Id. However, he did not do so until

June 29, 2020 – over eight months late. (See Doc. No. 1.)

          The movant contends that Section 2255(f)(3) operates to excuse this delay. 3 Specifically,

he suggests that the United States Supreme Court decided Davis in “June of 2019.” (Doc. No. 1 at

11.) The Supreme Court decided Davis on June 24, 2019. See Davis, 139 S. Ct. at 2319. Assuming

that Davis announced a right applicable to cases on collateral review, pursuant to Section

2255(f)(4), the movant was required to file his Section 2255 motion by June 24, 2020. However,

he missed this deadline by five days. (See Doc. No. 1.)

          The one-year limitations period set forth in Section 2255 is not jurisdictional and is subject

to the doctrine of equitable tolling. See Hall v. Warden, Lebanon Corr. Inst., 662 F.3d 745, 749-


3
    The movant does not argue that Section 2255(f)(2) or (f)(4) applies in this case.

                                                       4

        Case 3:20-cv-00614 Document 10 Filed 11/20/20 Page 4 of 7 PageID #: 38
50 (6th Cir. 2011) (citing Holland v. Florida, 560 U.S. 631, 649 (2010)). However, the movant

has made no argument, implicit or explicit, for application of the equitable tolling doctrine in the

motion or in response to the respondent’s contention that the motion is untimely. (See Doc. Nos.

1, 2, 8.) Absent such a showing, “a court should not extend limitations by even a single day.”

Jurado v. Burt, 337 F.3d 638, 643 (6th Cir. 2003) (quoting Graham-Humphreys v. Memphis

Brooks Museum of Art, Inc., 209 F.3d 552, 561 (6th Cir. 2000)); see also United States v. Locke,

471 U.S. 84, 101 (1985) (holding that statute of limitations expiration dates are rigid, as allowing

for leeway even for one day would create a “cascade of exceptions that would engulf the rule

erected by the filing deadline”); Simpson v. LaRose, No. 1:13-cv-1005, 2013 WL 5924161, at *6

(N.D. Ohio Oct. 31, 2013) (concluding that federal habeas petition filed one day after expiration

of the statute of limitations was untimely). Accordingly, the Section 2255 motion is time-barred.

        B.      Application of Davis

        Even if the court were to reach the merits of the movant’s claim, however, it fails. The

movant’s conviction does not implicate Davis. Section 924(c), under which the movant was

convicted, criminalizes using or carrying a firearm “during and in relation to,” or possessing a

firearm “in furtherance of,” any federal “crime of violence or drug trafficking crime.” 18 U.S.C. §

924(c)(1)(A) (emphasis added). The statute defines the term “crime of violence” in two subparts

– the first is known as the “elements clause” and the second as the “residual clause.” Davis, 139

S. Ct. at 2324. In Davis, the Supreme Court invalidated the “residual clause” of this definition

because it is unconstitutionally vague. 4 Id. at 2325-33. Davis did not, however, address the

definition of a drug trafficking crime that is found in Section 924(c)(2) and includes “any felony



4
 Davis followed on the heels of Johnson v. United States, 135 S. Ct. 2552 (2015), and Sessions v. Dimaya,
138 S. Ct. 1204 (2018), in which the Supreme Court struck down residual clauses of other statutes that
defined “violent felony” and “crime of violence,” respectively.

                                                   5

     Case 3:20-cv-00614 Document 10 Filed 11/20/20 Page 5 of 7 PageID #: 39
punishable under the Controlled Substances Act (21 U.S.C. 801, et seq.).” United States v. Steele,

No. Civ. 16-20062, 2020 WL 1234931, at *2 (E.D. Mich. Mar. 13, 2020). Furthermore, “courts

have rejected any attempt to extend the residual clause deficiency in the ‘crime of violence’

provision to the ‘drug trafficking’ provision.” Id. (citing In re Cannon, 931 F.3d 1236, 1242 (11th

Cir. 2019) (rejecting post-Davis challenge to § 924(c) conviction predicated on possession with

intent to distribute cocaine and marijuana charge); United States v. Simms, 914 F.3d 229, 252 (4th

Cir. 2019) (en banc) (finding residual clause in Section 924(c)(3)(B) vague before Davis, but

explaining that “[i]n striking it down, we leave intact . . . the entirety of the definition of ‘drug

trafficking crime’ in § 924(c)”)); see also United States v. Chapman, 851 F.3d 363, 374-75 (5th

Cir. 2017) (finding defendant’s Section 924(c) convictions not affected “by any alleged infirmity

in the risk of force definition of crime of violence” because the predicate offenses were “based on

having committed drug trafficking crimes”); United States v. Maya, No. 19-5100, 2020 WL

4048038, at *3 (6th Cir. July 20, 2020) (affirming Section 924(c) conviction concerning drug

trafficking offense on other grounds after Davis without comment on constitutionality of definition

of “drug trafficking crime”).

       Here, the movant was neither accused nor convicted of a violation of Section 924(c) based

on a “crime of violence” such that Davis would be relevant. Moreover, that the movant was

arrested during a burglary investigation does not trigger, as the movant suggests, application of the

“crime of violence” provision. (See Doc. No. 8.) Rather, the movant’s Section 924(c) conviction

(Count Two) was explicitly based on a “drug trafficking crime” – namely, the crime charged in

Count One. See Crim. Action (Doc. Nos. 17, 56, 64). Because Davis does not impact a conviction

under Section 924(c) based on a drug trafficking offense, the movant may not obtain relief under

Section 2255.



                                                 6

     Case 3:20-cv-00614 Document 10 Filed 11/20/20 Page 6 of 7 PageID #: 40
IV.    Conclusion

       For these reasons, the movant is not entitled to an evidentiary hearing. The movant’s Davis

claim is time-barred and fails on the merits. Accordingly, the Section 2255 motion will be denied

and this action will be dismissed. Because jurists of reason could not disagree with the court’s

resolution of the movant’s claim, the court will deny a certificate of appealability.

       An appropriate order will enter.




                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge




                                                  7

      Case 3:20-cv-00614 Document 10 Filed 11/20/20 Page 7 of 7 PageID #: 41
